DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on June 17, 2021 has been entered.

Status
This instant application No. 15/828350 has claims 1-18 and 32-33 pending.

Claim Interpretations - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	Claim 10 has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means” coupled with functional language “for” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
Pertaining to the three-prong test: 
(1)          Claim language recites a computing system, with the nonce term “means for”: 
“(Currently amended) A computing system comprising a central processing unit and a storage device, 
the storage device comprising a non-volatile memory and a plurality of data processing units (DPUs), 
each DPU comprising a processor-in-non-volatile-storage- memory (PiNVSM) and a memory sub-array of the non-volatile memory, 
the storage device comprising: 
means for receiving instructions to execute a parent process …; 
means for tracking a status of the parent process …; 
means for transmitting instructions to execute a first child process associated with the parent process …; 
means for tracking a status of the first child process …; 
means for receiving status information pertaining to the first child process ...t; 
means for receiving instructions to execute a second child process …; and 
means for re-assigning the first child process ...”
(2)          Functional language is recited as:
“             means for receiving instructions to execute a parent process at a first data processing unit of the plurality of DPUs, from a second data processing unit of the plurality of DPUs; 
means for tracking a status of the parent process at the first data processing unit; 
means for transmitting instructions to execute a first child process associated with the parent process to a third data processing unit of the plurality of DPUs; 
means for tracking a status of the first child process at the first data processing unit; 
means for receiving status information pertaining to the first child process indicating a process failure at the third data processing unit; 
means for receiving instructions to execute a second child process from another data processing unit of the plurality of DPUs; and 
means for re-assigning the first child process for execution.”
(3)          The term "Means" is not modified by sufficient structure, material, or acts for achieving the specified function
In accordance with Applicant’s written description, each of the multiple “means for” could be interpreted as separate software-based instructions. So a “means for” is not modified by sufficient structure.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 10 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation – see [Paragraphs 0017, 0025, 0029] of Applicant’s specification.
Claim limitation(s) "means for" have been interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder "means for" coupled with multiple functional verbs without reciting the sufficient structure that achieves the function.  
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


4.	Claim 10 is further rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph as lacking adequate written description because the specification does not describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. With respect to language recited as “means for tracking a status of the parent process …” and “means for tracking a status of the first child process …”, these specifications disclose neither a structure nor an algorithm to track a status of the parent process and track a status of the first child process.   
Here are relevant paragraphs from the specification: 
“DPU status table 808 includes status information for the one or more peer DPUs of the DPU inter-connection network… For example, status information may indicate whether or not a peer DPU is "frozen" or unresponsive to communications from DPU 38A.  In some embodiments, status information in DPU status table 808 may indicate a lack of received communication from a peer DPU of the DPU inter-connection network. For example, a particular DPU, such as DPU 38B may be indicated to have a status failure if DPU 38A does not receive a communication from DPU 38B within a predefined duration of time.” [0109]
“report a result or a status regarding grand-child process 1E4 to DPU 38C” [0117]
“The assigned DPU (e.g., DPU 38C) may send a message or status update to the parent or assigning DPU (e.g., DPU 38A) to confirm addition of a process descriptor corresponding to the child process in its jobs queue. In some embodiments, the first DPU (e.g., DPU 38A), may send a status request to the DPU assigned to execute a respective child process, as represented by event 5A. In the event such a status request is made, the DPU assigned to execute the respective child process (e.g., DPU 38C) may respond with status information about processing the respective child process, as represented by event 5B. The first DPU may use this status information to update status information corresponding to the respective child process in its tasks queue 810A or to the corresponding parent process in its jobs queue 812A (e.g., in progress, pending, incomplete, processing). In some embodiments, the first DPU may update status information about either the child or parent process in another similar table for recording and updating the status of respective processes. This updating of status information is represented by event 6” [0139]
“the first DPU may update status information corresponding to the respective child process in its tasks queue 810A or to the corresponding parent process in its jobs queue 812A (e.g., completed, done, OK). In some embodiments, the first DPU may update status information about either the child or parent process in another similar table for recording and updating the status of respective processes. This updating of status information is represented by event 8.” [0140]
However, none of these paragraphs disclose a corresponding structure coupled to an algorithm that equates to the tracking step. 
As stated in MPEP 2185, Part B), if the means-plus-function limitation is computer-implemented, and the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention , see MPEP § 2161.01 and MPEP § 2181, subsection IV, then a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 

	obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1, 3, 5, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Niu et al. (Pub. No. US2018/0121120 filed on May 15, 2017; hereinafter Niu) in view of Hyde et al. (Pub. No. US2014/0137119 published on May 15, 2014; hereinafter Hyde) in view of Drumm et al. (Pub. No. US2012/0159406; hereinafter Drumm).
Regarding claim 1, Niu discloses the following: 
(Currently amended) A computing system comprising a central processing unit and a storage device, the storage device comprising: 
a non-volatile memory divided into a plurality of memory sub-arrays, each memory sub-array part of a data processing unit and comprising a plurality of selectable locations; 
(Niu discloses a non-volatile memory, such as a set of “DIMMs”, divided into a plurality of memory sub-arrays [0040, 0043], each memory sub-array part of a data processing unit, e.g. “each sub-array in a DPU in the hardware 150” [0043], and comprising a plurality of selectable locations or “memory addresses” [0049])
a plurality of data processing units configured to operate
(Niu discloses a plurality of data processing units or DPUs [0035, 0048] configured to operate [0048], e.g. “DPU is more like memory (e.g., DIMM) scaling” [0007]) 
a first data processing unit of the plurality of the data processing units, the first data processing unit comprising a processor-in-non-volatile-storage-memory (PiNVSM) that includes a first memory sub-array, the first data processing unit assigned to process data of the first memory sub-array, 
(Niu discloses a first data processing unit or DPU of the plurality of the data processing units, e.g. “a plurality of DRAM-based processing units (DPUs), each configured as a node in a DPU cluster architecture. According to various embodiments of the present invention, each DPU may be referred to as a node or each DPU module (which includes a plurality of DPUs) may be referred to as a node” [0035], the first data processing unit comprising a processor-in-non-volatile-storage-memory (PiNVSM) that Each of the DPUs in the cluster architecture can be configured as all-memory, all-computation, or a combination (e.g., a hybrid memory-computation architecture)” [0051], the first data processing unit assigned to process data of the first memory sub-array [0046, 0070], e.g. “concurrently (or simultaneously) schedule activated sub-arrays in a DPU, and schedule data movement so that it is hidden by computing operations” [0046] and “when the DPU1 finishes its work, it can directly send intermediate data (or an intermediate result) to DPU2 for other computations” [0070])
the first data processing unit (cited by Niu as a second DPU) configured to: 
receive instructions to execute a parent process from a second data processing unit of a second memory sub-array of the storage device; 
(Niu teaches receiving instructions [0049] to execute a parent process or “work load” from a second data processing unit or first DPU [0074] of a second memory sub-array [0045-0046] of the storage device or “memory (for storage)” [0060], e.g. “In a first host centric architecture, the host will forward all the work load in a work flow to a first DPU, and the first DPU will forward the rest of the work load and/or the result to a second DPU. The second DPU will perform computations and will forward the result and the rest of the work load in the work flow to a third DPU, and so on and so forth” [0074]. 
For evidence of instructions, Niu discloses that “DPU instructions generated by the DPU compiler 149 may be single instructions that operate on one and/or two rows in a DPU, vector instructions, and/or gathered vector, read-on-operation instructions” [0049])
transmit instructions to execute a first child process associated with the parent process to a third data processing unit of the storage device; 
(Niu teaches transmitting/sending/forwarding instructions [0049, 0074] to execute a first child process, e.g. the rest of the work load [0074], associated with the parent process to a third data processing unit of the storage device, e.g. “The second DPU will perform computations and will forward the result and the rest of the work load in the work flow to a third DPU, and so on and so forth” [0074]” [0074])
receive instructions to execute a second child process from another data processing unit; 
(Niu teaches receive instructions [0049] to execute a second child process from another data processing unit, e.g. “sends a work request and/or the result from the DPU to a next DPU” [0081])

However, Niu does not disclose the following:
a plurality of data processing units configured to operate in an absence of the central processing unit of the computing system;
Nonetheless, this feature would have been made obvious, as evidenced by Hyde.
(Hyde discloses a plurality of data processing units configured to operate, e.g. “logic for managing one or more of multiple aspects of functionality integrated into memory” [0063], in an absence of the central processing unit of the computing system [0215], e.g. “integrating 1818 a plurality of embedded processing blocks into the processing logic in combination with the non-volatile memory array on the substrate that is operable to execute 1819 parallel processing tasks for multi-core functionality in the absence of external central processing unit calls” [0215])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Niu with the teachings of Hyde. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 
Combine the absence of the central processing unit with the data processing units operating as part of the system of Niu. 
Hyde].

However, Niu in view of Hyde does not disclose the following:
(1)	track a status of the parent process from the second data processing unit in a jobs queue of the first data processing unit;
(2)	track a status of the first child process in a task queue of the first data processing unit;
(3)	determine occurrence of a process failure at the third data processing unit; [[and]] 
(4)	re-assign the first child process for execution; and  
(5)	update the status of the first child process in the task queue of the first data processing unit.
Nonetheless, this feature would have been made obvious, as evidenced by Drumm.
(1) (Drumm teaches tracking a status of the parent process from the second data processing unit [0132] in a jobs queue or list of the first data processing unit [0103, 0132] of a “a data processing system” [0003], e.g. “That is, one list of objects is created and all of the queued transforms are executed on each object, accepting each of the transforms that was successfully applied. Doing so consolidates the sequential processes and increases the run time per object, which lends itself to the benefits of a parallel methodology” [0103] and “success or failure in the parent will always be the same by virtue of the parent always executing the transforms on the given set of objects in the identical order” [0132])
(2) (Drumm teaches tracking a status of the first child process in a task queue of the first data processing unit [0126, 0136], e.g. “suppose there are nine nets to be examined (i.e., at which a transform will be attempted) labeled 1, 2, 3, 4, 5, 6, 7, 8, and 9. If three child processes, A, B, the parent may receive net 5 as a success in the first case but as a failure in the second” [0126])
(3) (Drumm teaches determining occurrence of a process failure at the third data processing unit [0133, 0137, 0148])
(4) (Drumm teaches re-assigning the first child process for execution by a parent process instead [0139-0140; Claim 4 of Drumm])
(5) (Drumm teaches updating, by recording/logging, the status of the first child process in the task queue of the first data processing unit [0141, 0146, 0148] – see evidence below: 
“If the child failed, the status for the index is marked as processed. If the child succeeded, the information from the child is put into the success array at the next available slot, S. The status index for the object is set to S” [0146] 
“At this point, if everything is OK, all the elements in the status queue should be marked as processed. An error message is given for anything marked not processed. Any index with a pointer into the success table is pushed onto the queue and marked as processed” [0148])
Apply these teachings of Drumm, in the case that an occurrence of failure takes place for one of the parent process and child processes of Niu in view of Hyde.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Niu in view of Hyde with the teachings of Drumm. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 

The motivation would have been “to ensure that every object in the object array gets processed, one way or another” [0148 – Drumm].
Regarding claim 3, Niu in view of Hyde in view of Drumm discloses the following: 
wherein the first data processing unit is further configured to re-assign the first child process to a fourth data processing unit distinct from the third data processing unit.  
(Niu teaches that the first data processing unit is further configured to re-assign the first child process to a fourth data processing unit distinct from the third data processing unit [0079, 0082], e.g. “Then the remainder of the work flow is forwarded to one or more other resources (e.g., DPUs). If there is no match, the DPU/DRAM forward the work follow towards resource 1, which may be the resource in the next (resource#, job#) pair” [0079] or “the DPU (e.g., DPU 0) that generates the job (or a work flow of jobs) finishes the job or a portion of the job as shown in box 602, then sends the remaining job(s) and/or portion(s) of the job (e.g., a remainder of the work flow) to one or more adjacent DPU nodes (e.g., a next DPU or DPU 1, 2, 3, etc.) with routing information as shown in box 604. Then, in box 606, the next DPU (or DPUs) finishes the job(s) and/or portion(s) of the job” [0082])
Regarding claim 5, Niu in view of Hyde in view of Drumm discloses the following: 
wherein the first data processing unit is further configured to re-assign the first child process to the fourth data processing unit based on one or more re-assignment criteria.  
(Niu teaches that the first data processing unit is further configured to re-assign the first child process to the fourth data processing unit [0079, 0082] based on one or more re-assignment criteria, e.g. “If there is no match, the DPU/DRAM forward the work follow towards resource 1, which may be the resource in the next (resource#, job#) pair” [0079])
Regarding claim 8, Niu in view of Hyde in view of Drumm discloses the following: 
wherein the first data processing unit is further configured to: 
determine the occurrence of the process failure at the third data processing unit in response to receiving status information pertaining to the first child process indicating failure to execute the first child process.
(Drumm teaches determining the occurrence of the process failure at the third data processing unit in response to receiving status information pertaining to the first child process indicating failure [0136-0137], e.g. “returns the identity of the object (e.g., handle or name) to the parent along with a success or failure flag to notify the parent whether performance of the transform on the object was successful” [0136], to execute the first child process [0146, 0148])
Apply this teaching of Drumm on the first child process of Niu in view of Hyde. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Niu in view of Hyde with the teachings of Drumm. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 
Rationale G: Teaching, Suggestion, and Motivation.
The motivation would have been as follows: “If failure, control returns to block 320 to log the results of the transforms for the other objects” [0137 – Drumm].
Regarding claim 9, Niu discloses the following: 
(Currently amended) A method of responding to a process failure of a data processing unit (DPU) of a plurality of DPUs of a storage device of a computing system, 
the storage device comprising a non-volatile memory and the plurality of DPUs, 
(Niu discloses the storage device comprising a non-volatile memory, such as a set of “DIMMs”, divided into a plurality of memory sub-arrays [0040, 0043], and the plurality of DPUs [0035], e.g. “a DPU in the hardware 150” [0043])
each DPU comprising a processor-in-non-volatile-storage-memory (PiNVSM) and a memory sub-array of the non-volatile memory, 
Niu discloses each DPU comprising a processor-in-non-volatile-storage-memory (PiNVSM), e.g. “The DPUs constitute a uniform merged memory and accelerator pool that can provide normal massively parallel processors or processing. The resources in each node may be limited by hardware (e.g., number of arithmetic logic units (ALUs), etc.)” [0035] and a memory sub-array of the non-volatile memory [0040, 0043, 0049])
the method performed at a first DPU comprising a first PiNVSM, 
(Niu discloses the method performed at a first DPU, e.g. one of the DPU modules, comprising a first PiNVSM [0065-0066])
the method comprising: 
receiving instructions to execute a parent process from a second data processing unit of the storage device; 
(Niu discloses a second DPU receiving instructions [0049] to execute a parent process or “work load” from a second data processing unit, cited as first DPU [0074], of the storage device or “memory (for storage)” [0045-0046, 0060], e.g. “In a first host centric architecture, the host will forward all the work load in a work flow to a first DPU, and the first DPU will forward the rest of the work load and/or the result to a second DPU. The second DPU will perform computations and will forward the result and the rest of the work load in the work flow to a third DPU, and so on and so forth” [0074]. 
For evidence of instructions, Niu discloses that “DPU instructions generated by the DPU compiler 149 may be single instructions that operate on one and/or two rows in a DPU, vector instructions, and/or gathered vector, read-on-operation instructions” [0049])
receiving instructions to execute a first child process from another data processing unit of the storage device; 
Niu discloses receiving instructions to execute a first child process from another data processing unit of the storage device – see events of forwarding a workload from one DPU to the next “and so on and so forth” – meaning another data processing unit can receive instructions of a work load remainder” [0074])
transmitting instructions to execute a second child process associated with the parent process to a third data processing unit of the storage device; 
(Niu discloses transmitting instructions to execute a second child process [0049, 0074], e.g. the rest of the work load [0074], associated with the parent process to a third data processing unit of the storage device, e.g. “The second DPU will perform computations and will forward the result and the rest of the work load in the work flow to a third DPU, and so on and so forth” [0074]” [0074])

However, Niu does not disclose the following:
the storage device configured to operate without use of a central processing unit of the computing system, 
Nonetheless, this feature would have been made obvious, as evidenced by Hyde.
(Hyde discloses that the storage device configured to operate, e.g. “logic for managing one or more of multiple aspects of functionality integrated into memory” [0063], without use of a central processing unit of the computing system [0215], e.g. “integrating 1818 a plurality of embedded processing blocks into the processing logic in combination with the non-volatile memory array on the substrate that is operable to execute 1819 parallel processing tasks for multi-core functionality in the absence of external central processing unit calls” [0215])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Niu with the teachings of Hyde. 
Niu. 
The motivation would have been “to identify and allocate a plurality of parallel processing tasks 516 for multi-core functionality 518 in the absence of external central processing unit multi-core calls 520” [0082 – Hyde].

However, Niu in view of Hyde does not disclose the following:
(1)	tracking a status of the parent process from the second data processing unit in a jobs queue of the first DPU;
(2)	tracking a status of the first child process in a task queue of the first DPU;  
(3)	receiving status information pertaining to the second child process indicating a process failure at the third data processing unit; and 
(4) 	updating the status of the second child process in the task queue of the first data processing unit; and 
(5)	re-assigning the first child process for execution.
Nonetheless, this feature would have been made obvious, as evidenced by Drumm.
(1) (Drumm teaches tracking a status of the parent process from the second data processing unit [0132] in a jobs queue or list of the first DPU [0103, 0132] of a “a data processing system” [0003], e.g. “That is, one list of objects is created and all of the queued transforms are executed on each object, accepting each of the transforms that was successfully applied. Doing so consolidates the sequential processes and increases the run time per object, which lends itself to the benefits of a parallel methodology” [0103] and “success or failure in the parent will 
(2) (Drumm teaches tracking a status of the first child process in a task queue of the first data processing unit [0126, 0136], e.g. “suppose there are nine nets to be examined (i.e., at which a transform will be attempted) labeled 1, 2, 3, 4, 5, 6, 7, 8, and 9. If three child processes, A, B, and C, are started, child A might work on nets 1, 2, and 3, child B might work on nets 4, 5, and 6, and child C might work on nets 7, 8, and 9. On a subsequent run, three child processes, A', B', and C', may again be started. In this case, child A' might work on nets 1, 2, and 5, child B' might work on 3, 6, and 9, and child C' might work on nets 4, 7, and 8. Because executing the transforms changes the state of the design, a transform that is successful at net 5 in child B might very well fail when it is evaluated by child A'. Thus, the parent may receive net 5 as a success in the first case but as a failure in the second” [0126])
(3) (Drumm teaches determining occurrence of a process failure at the third data processing unit [0133, 0137, 0148])
(4) (Drumm teaches updating, by recording/logging, the status of the first child process in the task queue of the first data processing unit [0141, 0146, 0148] – see evidence below: 
“If the child failed, the status for the index is marked as processed. If the child succeeded, the information from the child is put into the success array at the next available slot, S. The status index for the object is set to S” [0146] 
“At this point, if everything is OK, all the elements in the status queue should be marked as processed. An error message is given for anything marked not processed. Any index with a pointer into the success table is pushed onto the queue and marked as processed” [0148]) 
(5) (Drumm teaches re-assign the first child process for execution by a parent process instead [0139-0140; Claim 4 of Drumm])
Drumm, in the case that an occurrence of failure takes place for one of the parent process and child processes of Niu in view of Hyde.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Niu in view of Hyde with the teachings of Drumm. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 
Rationale G: Teaching, Suggestion, and Motivation. 
The motivation would have been “to ensure that every object in the object array gets processed, one way or another” [0148 – Drumm].
Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Niu in view of Hyde in view of Drumm in view of Cagno et al. (Pub. No. US2011/0113279 published on May 12, 2011; hereinafter Cagno).
Regarding claim 2, Niu in view of Hyde in view of Drumm does not disclose the following: 
wherein the first data processing unit is further configured to transmit status information pertaining to the parent process to the second data processing unit in response to determining the occurrence of the process failure.  
Nonetheless, this feature would have been made obvious, as evidenced by Cagno.
(Cagno teaches the first data processing unit is further configured to transmit status information [0079, 0114], e.g. “transmits the state changes” [0079], pertaining to the parent process to the second data processing unit [0114] in response to determining/detecting the occurrence of the process failure [Abstract; 0079, 0114], e.g. “In one embodiment the master SSDC 160 may maintain the master/slave state table. When a change occurs in the state of either the master SSDC 160 or the slave SSDC 170 the master SSDC 160 transmits the state changes to the dual port connector 150a-b and to the slave SSDC 170” [0079])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Niu in view of Hyde in view of Drumm with the teachings of Cagno. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the transmitting step of Cagno in response to determining the occurrence of the process failure of Niu in view of Hyde in view of Drumm.
The motivation would have been as follows: “The master SSDC 160 interacts with the system 300 to configure and maintain the master/slave state table.” [0077 – Cagno].
Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Niu in view of Hyde in view of Drumm in view of Sengupta et al. (Pub. No. US2009/0282418 published November 12, 2009; hereinafter Sengupta.
Regarding claim 4, Niu in view of Hyde in view of Drumm does not disclose the following: 
wherein the first data processing unit is further configured to transmit a process termination message to the third data processing unit comprising instructions to terminate any further processing of the first child process.  
Nonetheless, this feature would have been made obvious, as evidenced by Sengupta.
(Sengupta teaches that the first data processing unit is further configured to transmit a process termination message to the third data processing unit comprising instructions to terminate any further processing of the first child process [0059; Claim 9 of Sengupta], e.g. “the scheduling DPU terminates scheduling of any new computation job from the plurality of computation jobs at the first DPU when the scheduling of the first computation job makes the number of jobs scheduled and being processed at the first DPU equal to a maximum threshold” [0059])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Niu in view of Hyde in view of Drumm with the teachings of Sengupta. 
Sengupta to terminate any further processing of the first child process of Niu in view of Hyde in view of Drumm. 
The motivation would have been to improve the functionality of a DPU, by adding a termination functionality in order to control “processing at one of the plurality of sets of DPUs” [0011 – Sengupta].
Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nia in view of Hyde in view of Drumm in view of De Waegeneer et al. (Pub. No. US2017/0255473 filed on March 2, 2016; hereinafter De Waegeneer).
Regarding claim 6, Niu in view of Hyde in view of Drumm does not disclose the following: 
wherein the first data processing unit is further configured to: 
(1)	determine a failure to receive status information from the third data processing unit within a predetermined period of time; and 
(2)	determine the occurrence of a process failure at the third data processing unit in response to determining the failure to receive status information from the third data processing unit within the predetermined period of time.
Nonetheless, this feature would have been obvious, as evidenced by De Waegeneer.
(1) (De Waegeneer teaches determining a failure to receive status information [0039, 0041] from the third data processing unit within a predetermined period of time, e.g. “the operating system 210 may determine that the first worker fails to complete the first task based on determining that the running time of the first worker exceeds a threshold time period” [0042])
(2) (De Waegeneer teaches determine the occurrence of a process failure at the third data processing unit [0042] in response to determining the failure to receive status information from the third data processing unit within the predetermined period of time, e.g. “In another example, the operating the first worker exceeds a threshold time period. Responsive to determining that the first task fails, the operating system 210 may queue the first task to be processed by a worker in the new task manager. The worker in the new task manager can then retrieve the first task from the shared queue and process the task” [0042])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Niu in view of Hyde in view of Drumm with the teachings of De Waegeneer. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the determining steps of De Waegeneer in accordance with the process failure of Niu in view of Hyde in view of Drumm. 
The motivation would have been to “ensure that no new processes get delayed or otherwise affected by the restart” [0043 – De Waegeneer].
Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nia in view of Hyde in view of Drumm in view of Aziz et al. (Pat. No. US/6597956 issued on July 22, 2003; hereinafter Aziz).
Regarding claim 7, Nia in view of Hyde in view of Drumm does not disclose the following: 
wherein the first data processing unit is further configured to transmit a restart command to the third data processing unit in response to determining the failure to receive status information from the third data processing unit within the predetermined period of time.  
Nonetheless, this feature would have been obvious, as evidenced by Aziz.
(Aziz teaches that the first data processing unit or master device is further configured to transmit a restart command to the third data processing unit in response to determining the failure to receive status information from the third processing unit or slave device within the predetermined period of time [Column 17, Lines 63-67; Column 18, Lines 1-3], e.g. “If a particular slave segment manager 910 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Nia in view of Hyde in view of Drumm with the teachings of Aziz. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: To apply feature of a restart command of Aziz on a first data processing unit of Nia in view of Hyde in view of Drumm, in response to determined failure from the third processing unit of Nia in view of Hyde in view of Drumm. 
The motivation would have been to ensure “that VSFs” or virtual server farms “in the computing grid controlled by the master segment manager are adequately serviced by one or more slave segment managers” [Column 17, Lines 56-60 – Aziz].
Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Niu in view of Drumm.
Regarding claim 10, Niu discloses the following: 
(Currently amended) A computing system comprising a central processing unit and a storage device, 
(Niu teaches that a computing system comprises a central processing unit [0045] and a storage device or “a storage unit” [0011])
the storage device comprising a non-volatile memory and a plurality of data processing units (DPUs), 
(Niu teaches that the storage device comprising a non-volatile memory or DIMM [0040] and a plurality of data processing units (DPUs) or “DPU modules” [0040])
each DPU comprising a processor-in-non-volatile-storage-memory (PiNVSM) and a memory sub-array of the non- volatile memory, 
(Niu discloses each DPU comprising a processor-in-non-volatile-storage-memory (PiNVSM), e.g. “The DPUs constitute a uniform merged memory and accelerator pool that can provide normal massively parallel processors or processing. The resources in each node may be limited by hardware (e.g., number 
the storage device comprising: -4-Application No.: 15/828,350 Filing Date: November 30, 2017 
means for receiving instructions to execute a parent process at a first data processing unit of the plurality of DPUs, from a second data processing unit of the plurality of DPUs; 
(Niu discloses receiving instructions [0049] to execute a parent process or “work load” at first data processing unit, cited as first DPU [0074], of the storage device or “memory (for storage)” [0045-0046, 0060], e.g. “In a first host centric architecture, the host will forward all the work load in a work flow to a first DPU, and the first DPU will forward the rest of the work load and/or the result to a second DPU. The second DPU will perform computations and will forward the result and the rest of the work load in the work flow to a third DPU, and so on and so forth” [0074]. 
For evidence of instructions, Niu discloses that “DPU instructions generated by the DPU compiler 149 may be single instructions that operate on one and/or two rows in a DPU, vector instructions, and/or gathered vector, read-on-operation instructions” [0049])
means for transmitting instructions to execute a first child process associated with the parent process to a third data processing unit of the plurality of DPUs; 
(Niu discloses transmitting instructions to execute a first child process associated with the parent process to a third data processing unit of the plurality of DPUs, e.g. a first child process transmitted to second DPU [0074])
means for receiving instructions to execute a second child process from another data processing unit of the plurality of DPUs; and 
(Niu discloses receiving instructions to execute a second child process from another data processing unit of the plurality of DPUs, e.g. a second child process received at a third or fourth DPU [0074])

Niu does not disclose the following:
(1)	means for tracking a status of the parent process at the first data processing unit;
(2)	means for tracking a status of the first child process at the first data processing unit; 
(3)	means for receiving status information pertaining to the first child process indicating a process failure at the third data processing unit; and 
(4)	means for re-assigning the first child process for execution.  
Nonetheless, this feature would have been made obvious, as evidenced by Drumm.
(1) (Drumm discloses a means for tracking a status of the parent process at the first data processing unit [0103, 0132] of a “a data processing system” [0003], e.g. “That is, one list of objects is created and all of the queued transforms are executed on each object, accepting each of the transforms that was successfully applied. Doing so consolidates the sequential processes and increases the run time per object, which lends itself to the benefits of a parallel methodology” [0103] and “success or failure in the parent will always be the same by virtue of the parent always executing the transforms on the given set of objects in the identical order” [0132])
(2) (Drumm discloses a means for tracking a status of the first child process at the first data processing unit [0126, 0136], e.g. “suppose there are nine nets to be examined (i.e., at which a transform will be attempted) labeled 1, 2, 3, 4, 5, 6, 7, 8, and 9. If three child processes, A, B, and C, are started, child A might work on nets 1, 2, and 3, child B might work on nets 4, 5, and 6, and child C might work on nets 7, 8, and 9. On a subsequent run, three child processes, A', B', and C', may again be started. In this case, child A' might work on nets 1, 2, and 5, child B' might work on 3, 6, and 9, and child C' might work on nets 4, 7, and 8. Because executing the transforms changes the state of the design, a transform that is successful at net 5 in child B might very well fail when it is evaluated by child A'. Thus, the parent may receive net 5 as a success in the first case but as a failure in the second” [0126])
(3) (Drumm teaches discloses a means for determining occurrence of a process failure at the third data processing unit receiving status information pertaining to the first child process indicating a process failure at the third data processing unit [0133, 0137-0141, 0146, 0148] – see evidence below: 
“If the child failed, the status for the index is marked as processed. If the child succeeded, the information from the child is put into the success array at the next available slot, S. The status index for the object is set to S” [0146] 
“At this point, if everything is OK, all the elements in the status queue should be marked as processed. An error message is given for anything marked not processed. Any index with a pointer into the success table is pushed onto the queue and marked as processed” [0148])
(4) (Drumm discloses a means for re-assigning the first child process for execution by a parent process instead [0139-0140; Claim 4 of Drumm])
Apply these teachings of Drumm, in the case that an occurrence of failure takes place for one of the parent process and child processes of Niu in view of Hyde.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Niu in view of Hyde with the teachings of Drumm. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 
Rationale G: Teaching, Suggestion, and Motivation. 
The motivation would have been “to ensure that every object in the object array gets processed, one way or another” [0148 – Drumm].
Claim(s) 11-13, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Niu in view of Hyde in view of Drumm in view of Ozaki et al. (Pub. No. US2015/0355935 published on December 10, 2015; hereinafter Ozaki).
Regarding claim 11, Niu discloses the following: 
(Currently amended) A computing system comprising a central processing unit and a storage device, the storage device comprising: 
a non-volatile memory divided into a plurality of memory sub-arrays, each memory sub-array part of a data processing unit and comprising a plurality of selectable locations; 
(Niu discloses a non-volatile memory, such as a set of “DIMMs”, divided into a plurality of memory sub-arrays [0040, 0043], each memory sub-array part of a data processing unit, e.g. “each sub-array in a DPU in the hardware 150” [0043], and comprising a plurality of selectable locations or “memory addresses” [0049])
a first data processing unit of the plurality of the data processing units, 
(Niu discloses a first data processing unit of the plurality of the data processing units)
the first data processing unit comprising a processor-in-non-volatile-storage-memory (PiNVSM) that includes a first memory sub-array, 
(Niu discloses the first data processing unit comprising a processor-in-non-volatile-storage-memory (PiNVSM), e.g. “The DPUs constitute a uniform merged memory and accelerator pool that can provide normal massively parallel processors or processing. The resources in each node may be limited by hardware (e.g., number of arithmetic logic units (ALUs), etc.)” [0035], that includes a first memory sub-array [0040, 0043, 0049])
the first data processing unit assigned to process data of the first memory sub-array, 
(Niu teaches that the first data processing unit [0040, 0043] assigned to process data [0046, 0048] of the first memory sub-array [0046, 0048-0049], e.g. “single instructions that operate on one and/or two rows in a DPU, vector instructions, and/or gathered vector, read-on-operation instructions” [0049])
the first data processing unit configured to: 
receive instructions to execute a parent process from a second data processing unit of a second memory sub-array of the storage device; -5-Application No.: 15/828,350 Filing Date: November 30, 2017 
Niu teaches receiving instructions [0049] to execute a parent process or “work load” from a second data processing unit or first DPU [0074] of the storage device [0045-0046] or “memory (for storage)” [0060], e.g. “In a first host centric architecture, the host will forward all the work load in a work flow to a first DPU, and the first DPU will forward the rest of the work load and/or the result to a second DPU. The second DPU will perform computations and will forward the result and the rest of the work load in the work flow to a third DPU, and so on and so forth” [0074]. 
For evidence of instructions, Niu discloses that “DPU instructions generated by the DPU compiler 149 may be single instructions that operate on one and/or two rows in a DPU, vector instructions, and/or gathered vector, read-on-operation instructions” [0049])
transmit instructions to execute a first child process associated with the parent process to a third data processing unit of the storage device; 
(Niu discloses transmitting instructions to execute a first child process [0049, 0074], e.g. the rest of the work load [0074], associated with the parent process to a third data processing unit of the storage device, e.g. “The second DPU will perform computations and will forward the result and the rest of the work load in the work flow to a third DPU, and so on and so forth” [0074]” [0074])
receive instructions to execute a second child process from another data processing unit; 
(Niu discloses receiving instructions to execute a second child process from another data processing unit of the plurality of DPUs, e.g. a second child process received at a third or fourth DPU [0074])

However, Niu does not disclose the following:
a plurality of data processing units communicatively coupled to the non-volatile memory and configured to operate in an absence of the central processing unit of the computing system; and 
Nonetheless, this feature would have been made obvious, as evidenced by Hyde.
Hyde discloses a plurality of data processing units communicatively coupled to the non-volatile memory and configured to operate, e.g. “logic for managing one or more of multiple aspects of functionality integrated into memory” [0063], in an absence of the central processing unit of the computing system [0215], e.g. “integrating 1818 a plurality of embedded processing blocks into the processing logic in combination with the non-volatile memory array on the substrate that is operable to execute 1819 parallel processing tasks for multi-core functionality in the absence of external central processing unit calls” [0215])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Niu with the teachings of Hyde. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Combine the absence of the central processing unit with the data processing units operating as part of the system of Niu. 
The motivation would have been “to identify and allocate a plurality of parallel processing tasks 516 for multi-core functionality 518 in the absence of external central processing unit multi-core calls 520” [0082 – Hyde].

However, Niu in view of Hyde does not disclose the following:
(1)	track a status of the parent process from the second data processing unit in a jobs queue of the first data processing unit;
(2)	track a status of the first child process in a task queue of the first data processing unit;
(3)	detect occurrence of a processing issue at the first data processing unit; 
(4)	re-assign the first child process for execution; and 
(5)	update the status of the first child process in the task queue of the first data processing unit.
Nonetheless, this feature would have been made obvious, as evidenced by Drumm.
(1) (Drumm teaches tracking a status of the parent process from the second data processing unit [0132] in a jobs queue or list of the first data processing unit [0103, 0132] of a “a data processing system” [0003], e.g. “That is, one list of objects is created and all of the queued transforms are executed on each object, accepting each of the transforms that was successfully applied. Doing so consolidates the sequential processes and increases the run time per object, which lends itself to the benefits of a parallel methodology” [0103] and “success or failure in the parent will always be the same by virtue of the parent always executing the transforms on the given set of objects in the identical order” [0132])
(2) (Drumm teaches tracking a status of the first child process in a task queue of the first data processing unit [0126, 0136], e.g. “suppose there are nine nets to be examined (i.e., at which a transform will be attempted) labeled 1, 2, 3, 4, 5, 6, 7, 8, and 9. If three child processes, A, B, and C, are started, child A might work on nets 1, 2, and 3, child B might work on nets 4, 5, and 6, and child C might work on nets 7, 8, and 9. On a subsequent run, three child processes, A', B', and C', may again be started. In this case, child A' might work on nets 1, 2, and 5, child B' might work on 3, 6, and 9, and child C' might work on nets 4, 7, and 8. Because executing the transforms changes the state of the design, a transform that is successful at net 5 in child B might very well fail when it is evaluated by child A'. Thus, the parent may receive net 5 as a success in the first case but as a failure in the second” [0126])
(3) (Drumm teaches detecting occurrence of a processing issue at the first data processing unit [0133, 0137, 0148])
(4) (Drumm teaches re-assigning the first child process for execution [0139-0140; Claim 4 of Drumm])
(5) (Drumm teaches updating, by recording/logging, the status of the first child process in the task queue of the first data processing unit [0141, 0146, 0148] – see evidence below: 
“If the child failed, the status for the index is marked as processed. If the child succeeded, the information from the child is put into the success array at the next available slot, S. The status index for the object is set to S” [0146] 
“At this point, if everything is OK, all the elements in the status queue should be marked as processed. An error message is given for anything marked not processed. Any index with a pointer into the success table is pushed onto the queue and marked as processed” [0148])
Apply these teachings of Drumm, in the case that an occurrence of failure takes place for one of the parent process and child processes of Niu in view of Hyde.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Niu in view of Hyde with the teachings of Drumm. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 
Rationale G: Teaching, Suggestion, and Motivation. 
The motivation would have been “to ensure that every object in the object array gets processed, one way or another” [0148 – Drumm].

However, Niu in view of Hyde in view of Drumm does not disclose the following:
(1)	parse a jobs queue at the first data processing unit for unexecuted processes in response to detecting the occurrence of the processing issue at the first data processing unit; 
(2)	parse a tasks queue at the first data processing unit for unexecuted processes in response to detecting the occurrence of the processing issue at the first data processing unit; and 
Nonetheless, this feature would have been made obvious, as evidenced by Ozaki.
(1) (Ozaki teaches parsing a jobs queue, e.g. “derivative process content” [0049], at the first data processing unit for unexecuted processes in response to detecting the occurrence of the processing issue at the first data processing unit [0295-0298], e.g. “when there is a process content that has failed to execute, it is possible to suggest each process content on an evaluation-value basis by calculating the evaluation values of an original process content or a plurality of derivative process contents of the process content that has failed based on presence/absence of a change in a portion corresponding to 
(2) (Ozaki teaches parsing a tasks queue [0176-0178], e.g. derivative part content [0047], at the first data processing unit for unexecuted processes in response to detecting the occurrence of the processing issue [0175], e.g. a process failure, at the first data processing unit, e.g. “when Part Content B within the process "A, B, C" has failed to execute (that is, the specified portion is B and the data source portion of the specified portion is A), the similar process to the process "A, B, C" is retrieved” [0176])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Niu in view of Hyde in view of Drumm with the teachings of Ozaki. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the parsing techniques of Ozaki responsive to detecting occurrence of the processing issue at the first data processing unit of Niu in view of Hyde in view of Drumm.
Apply the teaching of Ozaki with respect to the first data processing unit of Niu in view of Hyde in view of Drumm.
The motivation would have been to produce “an effect of reducing a fault handling time for an operation management job” [0044 – Ozaki].
Regarding claim 12, Niu in view of Hyde in view of Drumm in view of Ozaki discloses the following: 
wherein the first data processing unit is further configured to retrieve a process descriptor pertaining to the parent process among the unexecuted processes in the jobs queue.  
(Niu
Regarding claim 13, Niu in view of Hyde in view of Drumm in view of Ozaki discloses the following: 
wherein the first data processing unit is further configured to retrieve a process descriptor pertaining to the first child process among the unexecuted processes in the tasks queue, in response to retrieving a process descriptor pertaining to the parent process.  
(Ozaki teaches that the first data processing unit is further configured to retrieve a process descriptor pertaining to the child process among the unexecuted processes in the tasks queue, the task queue containing part contents represented through “the information including an order of the executed part contents, a branch route, a value of the input/output of each part content, an execution time of each part content, and an execution success/failure of each part content” [0052], in response to retrieving a process descriptor or process contents pertaining to the parent process [0052], e.g. “retrieve, when information for specifying a first process content that has been executed among the plurality of process contents and information for specifying one of the plurality of part contents that has failed to execute as a problem portion among the plurality of part contents included in the first process content are input, one of the plurality of process contents similar to the first process content from the plurality of process contents stored in the storage resource” [0009])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Niu in view of Hyde in view of Drumm with the teachings of Ozaki. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Implementing the retrieving step of Ozaki with respect to the parent process or child process of Niu in view of Hyde in view of Drumm.
The motivation would have been to benefit from a management system that “acquire and hold information on a process instance” [0052 – Ozaki
Regarding claim 16, Niu in view of Hyde in view of Drumm view of Ozaki discloses the following: 
wherein the first data processing unit is further configured to re-assign the first child process to a fourth data processing unit distinct from the third data processing unit.  
(Niu teaches that the first data processing unit is further configured to re-assign the first child process to a fourth data processing unit [0079, 0082] distinct from the third data processing unit, e.g. “If there is no match, the DPU/DRAM forward the work follow towards resource 1, which may be the resource in the next (resource#, job#) pair” [0079])
Regarding claim 18, Niu in view of Hyde in view of Drumm view of Ozaki disclose the following: 
wherein the processing issue includes execution of a restart operation at the first data processing unit.
(Drumm teaches that the processing issue includes execution of a restart operation at the first data processing unit [0139-0140; Claim 4 of Drumm])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Niu in view of Hyde with the teachings of Drumm. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: To apply feature of a restart command of Drumm on a first data processing unit of Niu in view of Hyde, in response to determined failure from the third processing unit of Niu in view of Hyde. 
The motivation would have been to ensure “repeating the transform on the object on the parent's copy of the integrated circuit design” [0138 – Drumm].
Claim(s) 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Niu in view of Hyde in view of Drumm view of Ozaki in view of Cagno.
Regarding claim 14, Niu in view of Hyde in view of Drumm view of Ozaki does not disclose the following: 
wherein the first data processing unit is further configured to transmit status information pertaining to the parent process to the second data processing unit in response to detecting the occurrence of the processing issue at the first data processing unit.  
Nonetheless, this feature would have been made obvious, as evidenced by Cagno.
(Cagno teaches the first data processing unit is further configured to transmit status information pertaining to the parent process to the second data processing unit, e.g. “The detection module 350a constantly monitors 530 the status of the slave SSDC 170” [0114], pertaining to the parent process to the second data processing unit [0114] in response to detecting the occurrence of the processing issue at the first data processing unit [Abstract; 0114])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Niu in view of Hyde in view of Drumm view of Ozaki with the teachings of Cagno. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 
Apply this teaching of Cagno responsive to detecting the occurrence of the processing issue at the first data processing unit of Niu in view of Hyde in view of Drumm view of Ozaki.
The motivation would have been as follows: “The master SSDC 160 interacts with the system 300 to configure and maintain the master/slave state table.” [0077 – Cagno].
Regarding claim 15, Niu in view of Hyde in view of Drumm view of Ozaki in view of Cagno discloses the following: 
wherein the first data processing unit is further configured to: -6-Application No.: 15/828,350 Filing Date: November 30, 2017 
receive an execution confirmation command from the second data processing unit, corresponding to the parent process; and 	
(Drumm teaches receiving an execution confirmation command from the second data processing unit, corresponding to the parent process [0136, 0146, 0148], e.g. “to notify the parent whether performance of the transform on the object was successful” [0136])
in response to receiving the execution confirmation command, re-assign the first child process for execution.  
(Drumm teaches, in response to receiving the execution confirmation command, re-assign the first child process for execution [0136, 0138-0139, 0146, 0148])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Niu in view of Hyde with the teachings of Drumm. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply these teachings of Drumm on the child process of Niu in view of Hyde.
The motivation would have been to promote “tracking and queuing objects returned from child processes may be used” [0142 – Drumm].
Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Niu in view of Hyde in view of Drumm view of Ozaki in view of Sengupta.
Regarding claim 17, Niu in view of Hyde in view of Drumm view of Ozaki does not disclose the following: 
wherein the first data processing unit is further configured to transmit a process termination message to the third data processing unit comprising instructions to terminate any further processing of the first child process.  
Nonetheless, this feature would have been made obvious, as evidenced by Sengupta.
(Sengupta teaches that the first data processing unit is further configured to transmit a process termination message to the third data processing unit comprising instructions to terminate any further processing of the first child process [0059; Claim 9 of Sengupta], e.g. “the scheduling DPU terminates scheduling of any new computation job from the plurality of computation jobs at the first DPU when the scheduling of the first computation job makes the number of jobs scheduled and being processed at the first DPU equal to a maximum threshold” [0059])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Niu in view of Hyde in view of Drumm view of Ozaki with the teachings of Sengupta. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply this teaching of Sengupta to terminate any further processing of the first child process of Niu in view of Hyde in view of Drumm view of Ozaki.
The motivation would have been to improve the functionality of a DPU, by adding a termination functionality in order to control “processing at one of the plurality of sets of DPUs” [0011 – Sengupta].
Claim(s) 32 is rejected under 35 U.S.C. 103 as being unpatentable over Niu in view of Hyde in view of Drumm in view of Ozaki.
Regarding claim 32, Niu in view of Hyde in view of Drumm does not disclose the following: 
wherein the first data processing unit is further configured to: 
in response to detecting an occurrence of a processing issue at the first data processing unit: 
(1) 	parse [[a]] the jobs queue at the first data processing unit for unexecuted processes; and 
(2) 	parse [[a]] the tasks queue at the first data processing unit for unexecuted processes.  
Nonetheless, this feature would have been made obvious, as evidenced by Ozaki.
(1) (Ozaki teaches parsing a jobs queue, e.g. “derivative process content” [0049], at the first data processing unit for unexecuted processes [0295-0298], e.g. “when there is a process content that has failed to execute, it is possible to suggest each process content on an evaluation-value basis by calculating the evaluation values of an original process content or a plurality of derivative process contents of the process content that has failed based on presence/absence of a change in a portion corresponding to the problem portion of the process content that has failed or the data source portion of the problem portion” [0295]) 
(2) (Ozaki teaches parsing a tasks queue [0176-0178], e.g. derivative part content [0047], at the first data processing unit for unexecuted processes [0175], e.g. a process failure, at the first data processing unit, e.g. “when Part Content B within the process "A, B, C" has failed to execute (that is, the specified portion is B and the data source portion of the specified portion is A), the similar process to the process "A, B, C" is retrieved” [0176])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Niu in view of Hyde in view of Drumm with the teachings of Ozaki. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teaching of Ozaki with respect to the first data processing unit of Niu in view of Hyde in view of Drumm.
The motivation would have been to produce “an effect of reducing a fault handling time for an operation management job” [0044 – Ozaki].
Claim(s) 33 is rejected under 35 U.S.C. 103 as being unpatentable over Niu in view of Hyde in view of Drumm in view of Devadoss et al. (Pub. No. US 2011/0271285 published on November 3, 2011; hereinafter Devadoss).
Regarding claim 33, Niu in view of Hyde in view of Drumm does not disclose the following:
wherein the first data processing unit is further configured to: 
in response to determining the occurrence of the process failure at the third data processing unit, updating status information of the process that failed on the third data processing unit in a tasks queue.
Nonetheless, this feature would have been made obvious, as evidenced by Devadoss.
(Devadoss teaches, in response to determining the occurrence of the process failure, e.g. “quit with error status” [0040], at the third data processing unit, updating status information of the process [0042] that failed on the third data processing unit in a tasks queue [0040])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Niu in view of Hyde in view of Drumm with the teachings of Devadoss. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teaching of Devadoss in a queue associated with tasks of Niu in view of Hyde in view of Drumm.
The motivation would have been to “further processing of the present task depending on the anticipated wait time required to obtain exclusive access to the resource” [0039 – Devadoss].

Response to Amendments
Applicant’s arguments, see “REMARKS”, filed June 17, 2021, with respect to claims 1-18 & 32-33. Those arguments have been considered but are moot in view of the new ground(s) of rejection for claims 1-18 & 32-33. Therefore, Examiner maintains rejection of the claims over 35 U.S.C. 103.
Examiner recommends that Applicant further amend the claims to overcome the rejection set forth, along with the prior art of record.

Conclusion  
The prior arts used for this office action were the most substantial for this rejection.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLES R KEPNANG whose telephone number is (571)270-7417.  The examiner can normally be reached on Mon thru Fri (8:00 AM to 5:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                        September 8, 2021



/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199